DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 11/19/21 has been considered and entered.  Claims 1-20 remain in the application with claims 13-15 having been withdrawn from consideration as being directed toward a non-elected invention detailed in the reply filed on 7/12/21.

In light of the amendment filed 11/18/21, the objection to the specification concerning the Title, the 35 USC 112 and t103 rejections have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shiu Wan Yu on 2/1/2022.

The application has been amended as follows: 

Claims 13-15 have been canceled.  

Allowable Subject Matter
Claims 1-12 and 16-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art while teaching converting a graphene oxide to graphene or forming a graphene/metal oxide composite, fails to teach forming a graphene circuit pattern by a redox reaction of a graphene oxide with a metal circuit pattern whereby the metal circuit pattern is fully consumed to form a graphene circuit pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715